Case 1:20-cv-24514-CMA Document 13 Entered on FLSD Docket 01/04/2021 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-24514-CIV-ALTONAGA

 MICROSOFT, INC.,

        Plaintiff,
 v.

 DOES 1–10 d/b/a officesolutionsusa.net,

       Defendants.
 ___________________________________/

       ORDER GRANTING PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

        THIS CAUSE comes before the Court on Plaintiff, Microsoft, Inc.’s Motion for Expedited

 Discovery [ECF No. 12], filed on December 31, 2020. Earlier the same day, Plaintiff filed a First

 Amended Complaint [ECF No. 10] against Defendants, Does 1–10 d/b/a officesolutionsusa.net (the

 “Doe Defendants”), alleging contributory copyright infringement, trademark infringement, false

 designation of origin and false and misleading representations and descriptions of fact, and trade dress

 infringement arising from the Doe Defendants’ distribution of black-market access devices to

 Microsoft software via officesolutionsusa.net (the “Website”). (See generally id.). Plaintiff seeks

 leave to conduct expedited discovery to uncover the identities and whereabouts of the Doe Defendants

 and their connection to the Website and two other websites to which the Website is now redirected

 (the “Redirect Websites”). (See generally Mot.).

        Under Federal Rule of Civil Procedure 26(d)(1), “[a] party may not seek discovery from any

 source before the parties have conferred as required by Rule 26(f), except in a proceeding exempted

 from initial disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or

 by court order.” Id. (alteration added). “Although the Federal Rules do not provide a standard for

 the court to use in exercising its authority to order expedited discovery under Rule 26(d), courts have

 generally adopted one of two approaches in determining a party’s entitlement to such discovery: (1)
Case 1:20-cv-24514-CMA Document 13 Entered on FLSD Docket 01/04/2021 Page 2 of 3

                                                               CASE NO. 20-24514-CIV-ALTONAGA

 [a] preliminary injunction-style analysis . . . or (2) a general ‘good cause’ or ‘reasonableness’ standard

 which allows expedited discovery when the need for it outweighs the prejudice to the responding

 party.” In re Chiquita Brands Int’l, Inc., No. 07-60821-cv, 2015 WL 12601043, at *3 (S.D. Fla. Apr.

 7, 2015) (alterations added; citations omitted). While the Eleventh Circuit has not adopted a standard

 for allowing expedited discovery, an “increasing majority” of district courts, including district courts

 within the Eleventh Circuit, has applied the “more general” good-cause standard. Id. at *3–4

 (quotation marks and citations omitted); see also id. at *4 (declining to follow preliminary injunction-

 style analysis and applying instead the conventional good-cause standard in evaluating the plaintiffs’

 request for expedited discovery). “Good cause may be found where the need for expedited discovery,

 in consideration of the administration of justice, outweighs the prejudice to the responding party.”

 Tracfone Wireless, Inc. v. Adams, 304 F.R.D. 672, 673 (S.D. Fla. 2015) (quotation marks and citation

 omitted).

        Plaintiff maintains it has shown good cause for expedited discovery because it has been

 diligent in attempting to uncover the Doe Defendants’ identities and locations; it seeks “to serve

 targeted third-party discovery specifically designed [to] identify[] and locat[e] the Doe Defendants”

 so that these Defendants can be held accountable for the alleged piracy scheme; and the Doe

 Defendants will not suffer undue prejudice if Plaintiff is granted leave to conduct expedited discovery

 because Plaintiff’s request “is narrowly tailored to include only the information necessary to identify

 and locate the persons and/or entities propagating” the alleged scheme. (Mot. 4 (alterations added);

 see also Decl. of Tom Montgomery [ECF No. 12-1] ¶¶ 4–10 (detailing unsuccessful efforts to find

 the Doe Defendants)). Specifically, Plaintiff intends to serve Rule 45 subpoenas on certain service

 providers “for any and all information” regarding the Doe Defendants’ identities and whereabouts

 and their connection to the Website. (Mot. 5). The Court agrees that Plaintiff has established good

 cause to serve these third-party subpoenas to uncover relevant information about the Doe Defendants.


                                                   2
Case 1:20-cv-24514-CMA Document 13 Entered on FLSD Docket 01/04/2021 Page 3 of 3

                                                            CASE NO. 20-24514-CIV-ALTONAGA

        Accordingly, it is

        ORDERED AND ADJUDGED as follows:

        1.      The Motion [ECF No. 12] is GRANTED.

        2.      Plaintiff is granted leave, prior to the Rule 26(f) conference, to serve Rule 45

 subpoenas on the following entities for the purpose of obtaining account information regarding the

 identities and whereabouts of the Doe Defendants, and their connection to the Website and the

 Redirect Websites:

             a. financial institutions, credit card companies, and payment processors linked to the

                infringing test purchases alleged in the First Amended Complaint;

             b. domain registrars for the Website and Redirect Websites;

             c. registrants for the Website and Redirect Websites;

             d. hosting providers for the Website and Redirect Websites;

             e. telecommunications companies for the phone numbers associated with the Website;

             f. internet service providers for the email address associated with the Website; and

             g. creators and publishers of marketing materials for the Website.

        3.      By April 5, 2021, Plaintiff shall file a notice providing the status of its efforts at

 uncovering the identities and whereabouts of the Doe Defendants and their connection to the Website

 and the Redirect Websites.

        DONE AND ORDERED in Miami, Florida, this 4th day of January, 2021.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

 cc:    counsel of record




                                                 3
